Name: Council Regulation (EEC) No 1356/83 of 25 May 1983 on storage aid for quality wines produced in specified regions
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 5 . 83 Official Journal of the European Communities No L 140/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1356/83 of 25 May 1983 on storage aid for quality wines produced in specified regions this wine-growing zone, only a moderate part as compared with the entire harvest ; whereas, in these circumstances, producers in wine-growing area A should be encouraged, by means of a storage aid, to carry over a certain proportion of their 1982 produc ­ tion of white wines eligible for the appellation quality wine psr or of quality white wine psr ; whereas it is appropriate to stress the exceptional nature of this measure, which could not be substituted, should the situation be repeated in future marketing years, for measures enabling arrangements for planting wine ­ growing areas producing quality wines psr to be strengthened ; Whereas, in order to ensure that this measure is used only for the purpose intended, it is necessary to specify that quality wines psr which are covered by storage contracts should not thereafter be eligible, other than on grounds of quality, for downgrading at the produc ­ tion stage under Article 16 (6) of Council Regulation (EEC) No 338 /79 of 5 February 1979 laying down special provisions relating to quality wines produced in specified regions (3), as last amended by Regulation (EEC) No 2145/82 (4) ; Whereas, having regard to certain procedures for the recognition of the appellation quality wines psr, it seems equitable to provide for an advance of the amount of aid to be paid to the producer, by means of a security, if such recognition is not attained on expiry of the storage contract ; Whereas, although the quality wines psr concerned generally command higher prices than table wines, it is not possible, however, to adjust the storage aid to the product's real value ; whereas it appears justified to fix storage aid for all wines concerned at a standard rate , adopted for short-term storage aid for white table wine produced in zone A, namely wines of types A II and A III ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3082/82 (2), and in particular Article 57 (2) thereof, Having regard to the proposal from the Commission , Whereas, pursuant to Article 57 of Regulation (EEC) No 337/79, intervention measures may be taken in respect of products other than table wine in order to support the market in table wines ; Whereas the 1982 harvest in northern wine-growing areas of the Community, in particular as regards quality white wines produced in specified regions (quality wines psr), was extremely abundant ; Whereas the situation appears critical in wine growing zone A of the Community where the harvest is, accor ­ ding to wine-growing areas, from two to three times higher than the normal harvest ; whereas, in this zone , the prices of the abovementioned white wines have fallen ; whereas this situation is not the case for either red wines of zone A or for wines of the other wine ­ growing areas, the prices of which remain at a satisfac ­ tory level ; Whereas these circumstances have led producers to sell certain quantities of these quality wines psr on the market in table wines thus causing substantial difficul ­ ties on the market for these wines in the wine-growing area concerned ; Whereas, to remedy this situation , it is not sufficient to act with regard to the table wines which constitute , in ( ¢) OJ No L 54, 5 . 3 . 1979, p . 1 . ( 2 OJ No L 326, 23 . 11 . 1982, p . 1 . (3) OJ No L 54, 5 . 3 . 1979 , p. 48 . 4) OJ No L 227, 3 . 8 . 1982, p. 10 . No L 140/2 Official Journal of the European Communities 31 . 5 . 83 whereas the Commission should, before the period covered by this measure expires, review the situation on the market in table wines and quality wines psr and should be authorized to extend the period of validity of the contracts , should the need arise, HAS ADOPTED THIS REGULATION : Article 1 1 . Aid shall be granted to producers who conclude a contract with the competent intervention agency for the storage, for a period of six months, of quality wine psr or wine likely to be designated quality wine psr, referred to in Article 2, produced by them in the 1982/83 wine-growing year. The contracts shall be concluded during a period to be specified and shall be for bulk wine. Producers may conclude such contracts only if they give a written undertaking that, other than on grounds of quality, they will not invoke the provisions of Article 1 6 (6) of Regulation (EEC) No 338/79 on downgrading at the production stage in respect of wines designated as quality wines psr at the time of conclusion of the contract. 2. Entitlement to the aid shall arise at the end of the storage period and on condition that the wine in storage has been recognized as quality wine psr. Where the contract concerns a wine likely to be desig ­ nated as a quality wine psr and the wine in storage has not been recognized as quality wine psr by the end of the storage period, the producer may request that an amount of aid equal to that indicated in Article 3 be advanced to him against his lodging security for 110 % of that amount in favour of the intervention agency. This security shall not be released, either in whole or in part, until proof is adduced that the wine in storage has been recognized as quality wine psr before a date to be fixed . Article 2 1 . The wines which may be covered by the contracts referred to in Article 1 ( 1 ) shall be white quality psr wines or white wines likely to be desig ­ nated as quality wine psr, produced in wine-growing zone A. 2. The quantity of white quality wine psr and white wine likely to be designated as quality wine psr referred to in paragraph 1 in respect of which a producer may conclude a storage contract shall not exceed 25 % of the production of white wine by the producer in question during the 1982/83 wine year in wine-growing zone A. Article 3 The aid referred to in Article 1 ( 1 ) shall be 0,0174 ECU per hectolitre per day. Article 4 Before the contracts referred to in Article 1 expire, the Commission shall review the situation on the market in table wines and quality wines psr. In the light of that situation a decision may be taken , in accordance with the detailed rules of application , to extend the period of validity of the said contracts by three months . Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 May 1983 . For the Council The President I. KIECHLE